Decisions based on a vacancy in office have no bearing in this case. It is admitted that plaintiff was the incumbent register of deeds for the period during which he claims the compensation. He and his bondsmen were responsible *Page 245 
for the faithful and impartial discharge of the duties of his office during that period of time. 1 Comp. Laws 1929, § 1373 (Stat. Ann. § 5.981). Also, by statute, plaintiff and the sureties on his official bond were responsible for the faithful performance of his duties by his deputy. 1 Comp. Laws 1929, § 1375 (Stat. Ann. § 5.983). The salary attaches to the office and is payable to the incumbent. For these reasons I agree with Mr. Justice CARR.
SHARPE, REID, NORTH, and STARR, JJ., concurred with BOYLES, J.